Matter of Wallace v Annucci (2018 NY Slip Op 00498)





Matter of Wallace v Annucci


2018 NY Slip Op 00498


Decided on January 25, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: January 25, 2018

524705

[*1]In the Matter of LUSHER WALLACE, Petitioner,
vANTHONY J. ANNUCCI, as Acting Commissioner of Corrections and Community Supervision, Respondent.

Calendar Date: December 13, 2017

Before: Egan Jr., J.P., Devine, Mulvey, Aarons and Rumsey, JJ.


Lusher Wallace, Coxsackie, petitioner pro se.
Eric T. Schneiderman, Attorney General, Albany (Marcus J. Mastracco of counsel), for respondent.

MEMORANDUM AND JUDGMENT
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding seeking to challenge a tier III disciplinary determination finding him guilty of violating certain prison disciplinary rules. The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto have been expunged from petitioner's institutional record and the mandatory $5 surcharge has been refunded to petitioner's institutional account. To the extent that petitioner seeks to be restored to the status that he enjoyed prior to the disciplinary
determination, he is not entitled to this relief (see Matter of Smart v Annucci, 155 AD3d 1289, 1289 [2017]; Matter of Stone v Annucci, 155 AD3d 1214, 1214 [2017]). Accordingly, and inasmuch as petitioner otherwise has received all of the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Thousand v Kirkpatrick, 153 AD3d 1506, 1507 [2017]; Matter of Harrison v Annucci, 153 AD3d 1495, 1495 [2017]).
Egan Jr., J.P., Devine, Mulvey, Aarons and Rumsey, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs.